 



Exhibit 10.5
FIRST AMENDMENT TO AMENDED AND RESTATED
REVOLVING CREDIT AND SECURITY AGREEMENT



     This FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT (the “First Amendment”) is made as of this 10th day of August, 2004 by
and between CAPITALSOURCE FINANCE LLC, a Delaware limited liability company,
with its chief executive office located at 4445 Willard Avenue, Chevy Chase,
Maryland 20815 (“Lender”) and UNITED STATES PHARMACEUTICAL GROUP, L.L.C. d/b/a
NATIONSHEALTH, a Delaware limited liability company and NATIONSHEALTH HOLDINGS,
L.L.C., a Florida limited liability company (jointly and severally, the
“Borrower”).
W I T N E S S E T H:
     WHEREAS, Lender and Borrower entered into a certain Revolving Credit and
Security Agreement dated as of the 30th day of April, 2004 (the “Original Credit
Agreement”) whereby Lender agreed to make loans, advances and other extensions
of credit to Borrower thereunder; and
     WHEREAS, Lender and Borrower entered into a certain Amended and Restated
Revolving Credit and Security Agreement dated as of the 29th of June, 2004 (the
“Agreement”) whereby Lender made available to Borrower a separate Overadvance
Facility and permitted Borrower to include its inventory within the Borrowing
Base for the Revolving Facility; and
     WHEREAS, Borrower failed to consummate the Merger as contemplated under the
Merger Documents on or before July 31, 2004; and
     WHEREAS, Borrower has requested and Lender has agreed to the modification
of certain provisions of the Agreement upon the terms and subject to the
conditions set forth herein; and
     WHEREAS, Section 12.8 of the Agreement provides that no modification or
amendment of the Agreement shall be effective unless the same shall be in
writing and signed by the parties thereto.
     NOW, THEREFORE, in consideration of the promises and other mutual covenants
contained herein, the receipt and sufficiency of which is hereby acknowledged,
Lender and Borrower agree as follows:
     1. Amendment of Agreement. Lender and Borrower hereby agree to amend the
Agreement as follows:
     (a) The last sentence of Subsection (a) of Section 5.23 of the Agreement,
entitled “Merger Documents, HealthTrans Agreement, Wellpoint Agreement and
Employment Agreements,” is hereby amended and restated in its entirety as
follows:
     No Borrower is aware of any event, fact, condition or circumstance (other
than conditions set forth in the Merger Documents as of the Closing Date) which,
with the giving of notice or passage of time or both, which may result in the
termination of the Merger Documents, prevent the closing of the Merger or delay
the closing of the Merger beyond September 1, 2004.
     (b) Subsection (a) of Section 11.1 of the Agreement, entitled “Termination
and Effective Date Thereof,” is hereby amended and restated in its entirety as
follows:

 



--------------------------------------------------------------------------------



 



     (a) Subject to Lender’s right to terminate and cease making Advances and
Overadvances upon or after any Event of Default, this Agreement shall continue
in full force and effect until the full performance and indefeasible payment in
cash of all Obligations, unless terminated sooner as provided in this
Section 11.1. Borrower may terminate this Agreement at any time upon not less
than sixty (60) calendar days’ prior written notice to Lender and upon full
performance and indefeasible payment in full in cash of all Obligations on or
prior to such 60th calendar day after Receipt by Lender of such written notice;
provided, however, that, notwithstanding any other provision of any Loan
Document, Borrower shall have no right to terminate this Agreement until after
the second anniversary of the Closing Date. All of the Obligations shall be
immediately due and payable upon any such termination on the termination date
stated in any notice of termination (the “Termination Date”); provided that,
notwithstanding any other provision of any Loan Document, the Termination Date
shall be effective no earlier than the first Business Day of the month following
the expiration of the sixty (60) calendar days’ prior written notice period.
Notwithstanding any other provision of any Loan Document, no termination of this
Agreement shall affect Lender’s rights or any of the Obligations existing as of
the effective date of such termination, and the provisions of the Loan Documents
shall continue to be fully operative until the Obligations have been fully
performed and indefeasibly paid in cash in full. The Liens granted to Lender
under the Security Documents and the financing statements filed pursuant thereto
and the rights and powers of Lender shall continue in full force and effect
notwithstanding the fact that Borrower’s borrowings hereunder may from time to
time be in a zero or credit position until all of the Obligations have been
fully performed and indefeasibly paid in full in cash.
     (c) Section 1 of Annex I of the Agreement, entitled “Minimum EBITDA,” is
hereby amended and restated in its entirety as follows (effective as of May 31,
2004):
     1) Minimum EBITDA
          At no time shall Borrower permit EBITDA to be less than the amounts
set forth across from such month or month(s) for the Test Period most recently
ended:

      Test Period Ending   Minimum EBITDA May 31, 2004   ($3,300,000)      
June 30, 2004   ($4,000,000)       July 31, 2004   ($3,200,000)       August 31,
2004   ($1,500,000)       September 30, 2004   $350,000       October 31, 2004  
$650,000       November 30, 2004 through December 31, 2004   $950,000      
January 31, 2005 through June 30, 2005   $4,000,000       July 31, 2005 through
December 31, 2005   $7,000,000       January 31, 2006 through December 31, 2006
  $8,500,000       January 31, 2007 and thereafter   $9,400,000

2



--------------------------------------------------------------------------------



 



     (d) Section 2 of Annex I of the Agreement, entitled “Fixed Charge Coverage
Ratio (EBITDA/Fixed Charge),” is hereby amended and restated in its entirety as
follows (effective as of May 31, 2004):
     2) Fixed Charge Coverage Ratio (EBITDA/Fixed Charges)
          At no time shall Borrower permit Fixed Charge Coverage Ratio to be
less than the following as at the end of the following calendar months:

      Calendar Month Ending   Ratio May 31, 2004 through July 31, 2004   (8.00)
to 1.0       August 31, 2004   (3.00) to 1.0       September 30, 2004   .50 to
1.0       October 31, 2004   .75 to 1.0       November 30, 2004 through
December 31, 2004   1.00 to 1.0       January 31, 2005 and thereafter   1.50 to
1.0

     (e) Section 3 of Annex I of the Agreement, entitled “Cash Velocity,” is
hereby amended and restated in its entirety as follows (effective as of May 31,
2004):
     3) Cash Velocity
          Collections of Borrower’s Accounts shall not be less than the amount
set forth below for each calendar month during the Term; provided, that upon any
violation of or failure to comply with this covenant Lender shall have the
right, in its sole discretion, to consider for all purposes under the Agreement
as though Borrower actually collected Accounts equal to such minimum required
amount.

          Calendar Month Ending   Cash Velocity
May 31, 2004
  $ 3,800,000  
 
       
June 30, 2004 through July 31, 2004
  $ 4,600,000  
 
       
August 31, 2004 through September 30, 2004
  $ 7,000,000  
 
       
October 31, 2004 through December 31, 2004
  $ 8,000,000  
 
       
January 31, 2005 through June 30, 2005
  $ 12,000,000  
 
       
July 31, 2005 through December 31, 2005
  $ 14,000,000  
 
       
January 31, 2006 through December 31, 2006
  $ 16,000,000  
 
       
January 31, 2007 and thereafter
  $ 17,500,000  

3



--------------------------------------------------------------------------------



 




     (f) The definition of “Minimum Termination Fee” as contained within
Appendix A of the Agreement is hereby amended and restated to read as follows:
     “Minimum Termination Fee” shall mean (for the time period indicated) the
amount equal to 3% of the Facility Cap if the date of notice of such termination
by Borrower is after the second anniversary date of the Closing Date but prior
to the end of the Term.
     (g) The Form of Compliance Certificate required under Section 6.1(a) of the
Agreement, shall be replaced with Exhibit A attached hereto.
     2. Amendment Fee. In consideration of the amendment of certain provisions
of the Agreement and as a condition thereof, Borrower agrees to pay to Lender a
nonrefundable amendment fee in the amount of $25,000.00.
     3. Conditions to Effectiveness. This First Amendment shall be effective on
the date (the “Effective Date”) upon which the following conditions precedent
are satisfied:
     (a) Borrower shall have delivered to Lender an executed original copy of
this First Amendment and each other agreement, document or instrument reasonably
requested by the Lender in connection with this First Amendment, each in form
and substance reasonably satisfactory to Lender; Lender shall have received this
First Amendment, duly executed by Borrower.
     (b) Lender shall have received payment in full of the Amendment Fee as set
forth in Section 2 of this First Amendment.
     (c) The representations and warranties contained herein and in all other
Loan Documents shall be true and correct.
     (d) No Default or Event of Default shall be in existence; and
     (e) Lender shall have received all fees, charges and expenses payable to
Lender as required by this First Amendment and in connection with this First
Amendment and the documentation related hereto, including, but not limited to,
legal fees and out-of-pocket costs (including in-house counsel fees and
expenses).
     4. Representations and Warranties.
          (a) Notwithstanding any other provision of this First Amendment,
Borrower hereby confirms and makes all of the representations and warranties set
forth in the Agreement and other Loan Documents with respect to such Borrower
and this First Amendment as of the date hereof and as of the Effective Date and
confirms that they are true and correct and no Default or Event of Default has
occurred and is continuing as of the date hereof.
          (b) Borrower hereby represents and warrants as of the date of this
First Amendment and as of the Effective Date as follows: (i) it is duly
incorporated or organized, validly existing and in good standing under the laws
of its jurisdiction of organization; (ii) the execution, delivery and

4



--------------------------------------------------------------------------------



 




performance by it of this First Amendment, as applicable, are within its powers,
have been duly authorized, and do not contravene (A) its articles of
organization, operating agreement, or other organizational documents, or (B) any
applicable law; (iii) no consent, license, permit, approval or authorization of,
or registration, filing or declaration with any Governmental Authority or other
Person, is required in connection with the execution, delivery, performance,
validity or enforceability of this First Amendment, as applicable, by or against
it; (iv) this First Amendment has been duly executed and delivered by it;
(v) this First Amendment constitutes its legal, valid and binding obligations
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; and (iii) after giving effect to this First
Amendment, it is not in default under the Agreement and no Default or Event of
Default exists, has occurred or is continuing.
     5. Expenses. Borrower shall pay all costs and expenses incurred by Lender
or any of its Affiliates, including, without limitation, documentation and
diligence fees and expenses, all search, audit, appraisal, recording,
professional and filing fees and expenses and all other out-of-pocket charges
and expenses and reasonable attorneys’ fees and expenses, in connection with
entering into, negotiating, preparing, reviewing and executing this First
Amendment contemplated hereby and all related agreements, documents and
instruments, and all of the same, to the extent incurred and not promptly
reimbursed by Borrower, may be charged to Borrower’s account and shall be part
of the Obligations. If Lender or any of its Affiliates uses in-house counsel for
any of the purposes set forth above Borrower expressly agrees that its
Obligations include reasonable charges for such work commensurate with the fees
that would otherwise be charged by outside legal counsel selected by Lender or
such Affiliate in its sole discretion for the work performed.
     6. Effect of Amendment. Lender and Borrower hereby acknowledge and agree
that except as provided in this First Amendment, the Agreement, the Note and the
other Loan Documents remain in full force and effect and have not been modified
or amended in any respect, it being the intention of Lender and Borrower that
this First Amendment and the Agreement be read, construed and interpreted as one
and the same instrument. The foregoing amendments are subject to Borrower
executing and delivering this First Amendment and all additional documents
required to be executed and delivered herein. Borrower hereby acknowledges that
Lender shall be entitled to require strict compliance with the affirmative,
negative and financial covenants set forth in the Agreement at all times in the
future. In addition, the foregoing does not constitute a waiver by Lender of any
Default or Event of Default.
     7. Confirmation of Agreements. Lender and Borrower hereby acknowledge and
agree that, except as provided in this First Amendment, the Agreement, the Note
and the other Loan Documents, and the grant of the liens, security interests and
other encumbrances thereunder, and their agreements, covenants, obligations,
representations and warranties thereunder and therein, are hereby expressly
ratified, confirmed and restated as of the date hereof.
     8. References to Loan Documents. Each of the other Loan Documents are
hereby modified in such a manner as to be consistent with all modifications and
agreements contained herein and to the extent that all references therein to and
descriptions therein of the Agreement and the Note shall be deemed to refer to
and describe the Agreement, as modified by this First Amendment.
     9. Capitalized Terms. All capitalized terms not otherwise defined in this
First Amendment shall have the meanings ascribed to such terms in the Agreement.
     10. Benefit. This First Amendment shall inure to the benefit of and bind
the parties hereto and their respective successors and assigns.

5



--------------------------------------------------------------------------------



 



     11. Amendments. This First Amendment may not be changed, modified, amended,
restated, waived, supplemented, discharged, canceled or terminated orally or by
any course of dealing or in any other manner other than by the written agreement
of Lender and Borrower. This First Amendment shall be considered part of the
Agreement for all purposes under the Agreement.
     12.  Headings and Counterparts. The captions in this First Amendment are
intended for convenience and reference only and do not constitute and shall not
be interpreted as part of this First Amendment and shall not affect the meaning
or interpretation of this First Amendment. This First Amendment may be executed
in one or more counterparts, all of which taken together shall constitute but
one and the same instrument. This First Amendment may be executed by facsimile
transmission, which facsimile signatures shall be considered original executed
counterparts for all purposes, and each party to this First Amendment agrees
that it will be bound by its own facsimile signature and that it accepts the
facsimile signature of each other party to this First Amendment.
     13. Governing Law. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE
AGREEMENT AND SHALL BE SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS
OF THE AGREEMENT.
     14. Entire Agreement. This First Amendment, the Agreement and the other
Loan Documents constitute the entire agreement between the parties with respect
to the subject matter hereof and thereof and supersedes all prior agreements and
understandings, if any, relating to the subject matter hereof and thereof and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.
     15. Miscellaneous. Whenever the context and construction so require, all
words used in the singular number herein shall be deemed to have been used in
the plural, and vice versa, and the masculine gender shall include the feminine
and neuter and the neuter shall include the masculine and feminine. This First
Amendment shall inure to the benefit of Lender, all future holders of any Note,
any of the Obligations or any of the Collateral and all Transferees, and each of
their respective successors and permitted assigns. No Borrower may assign,
delegate or transfer this First Amendment or any of its rights or obligations
under this First Amendment without the prior written consent of Lender. No
rights are intended to be created under this First Amendment for the benefit of
any third party donee, creditor or incidental beneficiary of Borrower or any
Guarantor. Nothing contained in this First Amendment shall be construed as a
delegation to Lender of any Borrower’s or any Guarantor’s duty of performance,
including, without limitation, any duties under any account or contract in which
Lender has a security interest or Lien. This First Amendment shall be binding
upon Borrowers and their respective successors and assigns.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Lender and Borrower have executed this First Amendment
as of the date first above written.
LENDER:

            CAPITALSOURCE FINANCE LLC

      By:   /s/ Keith D. Reuben         Name:   Keith D. Reuben        Title:  
Chief Operating Officer     

BORROWER:

            UNITED STATES PHARMACEUTICAL GROUP, L.L.C. d/b/a NATIONSHEALTH

      By:   /s/ Glenn Parker         Name:   Glenn Parker        Title:        
  NATIONSHEALTH HOLDINGS, L.L.C.

      By:   /s/ Glenn Parker         Name:   Glenn Parker        Title:      

7



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF COMPLIANCE CERTIFICATE

 



--------------------------------------------------------------------------------



 



FORM OF COMPLIANCE CERTIFICATE
UNITED STATES PHARMACEUTICAL GROUP, L.L.C.
and
NATIONSHEALTH HOLDINGS, L.L.C.
Date: __________, _______.
This Certificate is given by United States Pharmaceutical Group, L.L.C. and
NationsHealth Holdings, L.L.C. (individually, collectively, jointly, and
severally, the “Borrower”), pursuant to subsection 6.1(a) of that certain
Amended and Restated Revolving Credit and Security Agreement dated as of
June 29, 2004 among the Borrower and, CapitalSource Finance LLC, a Delaware
limited liability company (the “Lender”) (as amended, modified, supplemented or
restated from time to time, the “Loan Agreement”). Capitalized terms used herein
without definition shall have the meanings set forth in the Loan Agreement.
     The officer executing this Certificate is the __________________ of the
Borrower and as such is duly authorized to execute and deliver this Certificate
on behalf of the Borrower. By so executing this Certificate, the Borrower hereby
certifies to the Lender that:
     (a) the financial statements delivered with this Certificate in accordance
with subsection 6.1(a) of the Loan Agreement fairly present the consolidated
results of operations and financial condition of the Borrower as of, and for the
respective periods ending on, the dates of such financial statements;
     (b) the Borrower has reviewed the relevant terms of the Loan Documents and
the condition of the Borrower;
     (c) no Default or Event of Default has occurred or is continuing, except as
set forth in Schedule 2 hereto, which includes a description of the nature and
status and period of existence of such Default or Event of Default, if any, and
what action the Borrower has taken, and is undertaking and proposes to take with
respect thereto;
     (d) the Borrower is in compliance with all financial covenants set forth in
the Loan Agreement and then applicable, as demonstrated, with respect to Annex I
of the Loan Agreement, by the calculations of such covenants in Schedule 1
hereto, except as set forth in Schedule 2 hereto, and
     (e) the Borrower is not aware of any event, fact, condition or circumstance
(other than conditions set forth in the Merger Documents as of the Closing Date)
which, with the giving of notice or passage of time or both, which may result in
the termination of the Merger Documents, prevent the closing of the Merger or
delay the closing of the Merger beyond September 1, 2004.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed
by its duly authorized officer on behalf of the Borrower this ___day of
_______________, 20___.

            UNITED STATES PHARMACEUTICAL GROUP, L.L.C. d/b/a NATIONSHEALTH

      By:   /s/         Name:           Its:        NATIONSHEALTH HOLDINGS,
L.L.C.

      By:   /s/         Name:           Its:   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1 TO COMPLIANCE CERTIFICATE
Date: _______________ __, 20__
MINIMUM EBITDA
(ANNEX I (1))

          Test Period     (the three most     recent calendar     months)
EBITDA for the applicable period is defined as follows (all of the the following
determined in accordance with GAAP):
   
 
   
Net income (or loss) of the Borrower for such period taken as a single
accounting period determined in conformity with GAAP; provided, that there shall
be excluded (i) the income (or loss) of any Person in which any other Person
(other than the Borrower) has a joint interest, except to the extent of the
amount of dividends or other distributions actually paid to the Borrower by such
Person during such period, (ii) the income (or loss) of any Person accrued prior
to the date it becomes a Borrower or is merged into or consolidated with a
Borrower or that Person’s assets are acquired by a Borrower, (iii) the income of
any Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions of that income by that Subsidiary is not at
the time permitted by operation of the terms of the charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, (iv) compensation expense resulting from the
issuance of capital stock, stock options or stock appreciation rights issued to
former or current employees, including officers, of the Borrower, or the
exercise of such options or rights, in each case to the extent the obligation
(if any) associated therewith is not expected to be settled by the payment of
cash by the Borrower or any Affiliate thereof, and (v) compensation expense
resulting from the repurchase of capital stock, options and rights described in
clause (iv) above.
  $_________
 
   
Plus: Interest Expense, defined for any Test Period as, total interest expense
(including attributable to Capital Leases in accordance with GAAP) and fees with
respect to all outstanding Indebtedness including capitalized interest but
excluding commissions, discounts and other fees owed with respect to letters of
credit and bankers’ acceptance financing and net costs under Interest Rate
Agreements.
  _________  
Plus: Taxes on income, whether paid, payable or accrued for such period, to the
extent deducted in determining such net income (or loss)
  _________

 



--------------------------------------------------------------------------------



 



              Test Period
Plus: Depreciation expense for such period to the extent deducted in determining
such net income (or loss)
    _________  
 
       
Plus: Amortization expense for such period to the extent deducted in determining
such net income (or loss)
    _________  
 
       
Plus: Losses from any sale of assets (other than sales in the ordinary course of
business) for such period to the extent deducted in determining such net income
(or loss)
    _________  
 
       
Plus: All other non-cash, non-recurring charges and expenses, excluding accruals
for cash expenses made in the ordinary course of business for such period to the
extent deducted in determining such net income (or loss)
    _________  
 
       
Minus: Gains from any sale of assets, other than sales in the ordinary course of
business, for such period to the extent included in determining such net income
(or loss)
    _________  
 
       
Minus: Other extraordinary or non-recurring gains for such period to the extent
included in determining such net income (or loss)
    _________  
 
       
EBITDA
    $  
 
       
Minimum EBITDA for the applicable period required under Loan Agreement
  $ _________    
In Compliance
  Yes / No

 



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO COMPLIANCE CERTIFICATE (cont’d)
Date: __________________ __, 20__
FIXED CHARGE COVERAGE RATIO
(EBITDA/Fixed Charges)
(ANNEX I (2))

         
Fixed Charges for the applicable period:
  Test Period
 
       
 
       
Scheduled or other required payments of principal on Indebtedness
  $ _________  
 
       
Plus: Interest Expense paid, or required to be paid (Interest Expense calculated
in the manner set forth above under “Minimum EBITDA (Annex I (2))”)
    _________  
 
       
Plus: Dividends paid or accrued or declared
    _________  
 
       
Plus: Capital Expenditures during such period
    _________  
 
       
Plus: Income taxes paid in cash or accrued during such period
    _________  
 
       
Fixed Charges
    $  
 
       
 
       
EBITDA (calculated in the manner set forth above under “Minimum EBITDA (Annex I
(2))”)
    $  
 
       
 
       
Fixed Charge Coverage Ratio (EBITDA divided by Fixed Charges)
       
 
       
 
       
Minimum Fixed Charge Coverage Ratio for the applicable period
required under Loan Agreement
  _________to
1.00
 
       
In Compliance
  Yes / No

 



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO COMPLIANCE CERTIFICATE (cont’d)
Date: _______________ __, 20__
CASH VELOCITY
(ANNEX I (3))

          Calendar Month
For each calendar month during the Term, collections of Borrower’s Accounts
shall not be less than amount required for the applicable period in the Loan
Agreement, provided that upon any violation of or failure to comply with this
covenant Lender shall have the right, in its sole discretion, to consider for
all purposes under the Loan Agreement as though Borrower actually collected
Accounts equal to such minimum required amount.
   
 
   
Collections of Borrower’s Accounts for the calendar month of ____________
  $_________
 
   
Collections of Borrower’s Accounts, for the applicable period as required under
Loan Agreement
  $_________
 
   
In Compliance
  Yes / No

 



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO COMPLIANCE CERTIFICATE (cont’d)
Date: _______________ __, 20__
MINIMUM LIQUIDITY AND WORKING CAPITAL
(ANNEX I (4))

              Calendar Month
At Closing and at all other times Borrower shall have Available Cash on hand,
which shall mean, for and on any date, the sum without duplication of the
following for Borrower: (a) unrestricted cash on hand on such date, (b) Cash
Equivalents held on such date, and (c) the un-borrowed Availability on and as of
such date.
   
 
   
Unrestricted cash on hand as of the date of the balance sheet submitted herewith
  $_________
 
   
Cash Equivalents as of the date of the balance sheet submitted herewith
  _________
 
   
Un-borrowed availability on and as of the date of the most recently submitted
Borrowing Base Certificate
  _________
 
   
Total Available Cash, as defined above for the applicable
period required under Loan Agreement
  $_________
 
   
In Compliance
  Yes / No

 



--------------------------------------------------------------------------------



 




SCHEDULE 1 TO COMPLIANCE CERTIFICATE (cont’d)
SCHEDULE 2 TO COMPLIANCE CERTIFICATE
Date: ________________ __, 20__
CONDITIONS OR EVENTS WHICH CONSTITUTE
A DEFAULT OR AN EVENT OF DEFAULT
If any condition or event exists that constitutes a Default or an Event of
Default, specify nature and period of existence and what action the Borrower has
taken, is taking or proposes to take with respect thereto; if no such condition
or event exists, state “None.”